Title: Thomas Jefferson to Elbridge Gerry, 19 June 1813
From: Jefferson, Thomas
To: Gerry, Elbridge


          Dear Sir Monticello June 19. 13.
          Yours of the 11th is just recieved, and I repeat the sincere pleasure it has given me to see you once more  come forward on the stage of the nation. I have ever thought the post you now occupy the most agreeable one the nation can give, & very far preferable to that which it’s highest favor confers. and I have hoped that, within three days journey of one another, it would afford some occasion of interview. not indeed at Washington: for I am too old, and too much engaged to propose such a journey of mere indulgence to my moral feelings at the expence of my physical ones. but the chance I looked to was that of
			 some
			 short & occasional adjournment of Congress, during the interval of which at a loss how otherwise to fill it, you might think a tour
			 thro some parts of this state not merely supervacaneous. were this to happen, I had hoped that an acquaintance of half a century & a fellow laborer in good works might be an object in the tour. in no part of it could you be recieved with more
			 pleasure, or retained with greater cordiality. let me then believe this possible, & in the mean time assure you of the unceasing sentiments of friendship & respect of
          Yours most affectionately and respectfullyTh: Jefferson
        